DETAILED ACTION
Claims 1-3 and 5-17 (filed 01/25/2022) have been considered in this action.  Claims 1, 9-10 and 13-17 have been amended.  Claim 4 has been canceled.  Claims 2-3, 5-8 and 11-12 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 11 paragraph 1, filed 01/25/2022, with respect to objection to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 

Applicant’s arguments, see page 11 paragraph 3, filed 01/25/2022, with respect to rejection of claims 9, 13, 16 and 17 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 9, 13, 16 and 17 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 12 paragraph 2, filed 01/25/2022, with respect to rejection of claims 1-3 and 5-17 under 35 U.S.C. 103 have been fully rejection of claims 1-3 and 5-17 under 35 U.S.C. 103 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 and 02/08/2022 was filed after the mailing date of the final action on 11/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email and phone message from Shen Bin Wu (77,497) on 02/09/2022.

The application has been amended as follows: 

Replace Claim 1 with the following:

An information device for factory automation to be connected to at least one control device which controls an object, the information device comprising:
a communication interface for communicating with at least one terminal device having a display capable of displaying a screen for remotely monitoring the at least one control device; 
a memory device serving as a storage unit, which stores screen data corresponding to each screen to be displayed on the at least one terminal device; and
a processor of the information device, for controlling the information device, wherein the information device loads screen data to be displayed from the memory device in response to a connection request from the at least one terminal device,
wherein the screen includes one or more components placed on the screen,
screen data for displaying the screen includes attributes of the respective components relating to display and the attributes of the respective components 
wherein the at least one terminal device receives the screen data from the information device to display the screen data on the display of the at least one terminal device,
when the at least one terminal device switches the screen of the display, the information device transmits a request for obtaining values of various variables to the at least one control device, and performs a first logic to determine whether or not attribute values of the attributes are changed and updated, and
in a case that the attribute values are changed and updated, the information device transmits an updating notification containing the changed and updated attribute values to the at least one terminal device, and the at least one terminal device receives the updating notification of the respective components placed on the screen in the screen data from the information device to update the screen of the display,
in a case that the attribute values are not changed and updated, the information device does not transmit the updating notification to the at least one terminal device,
second logic information device, the information device transmits an updating notification for the new screen to the at least one terminal device, and the at least one terminal device switches a present screen to the new screen when receiving the updating notification for the new screen.

Replace Claim 2 with the following:
The information device according to claim 1, wherein the processor acquires the attribute values by executing the first or second logic based on information related to controls of the object from the at least one control device.

Replace Claim 3 with the following:
The information device according to claim 2, wherein when transmitting the attribute values of the components, the processor determines whether to transmit the attribute values to the at least one terminal device first logic a third logic of the component and the attribute values of the component being displayed on the display of the at least one terminal device.

Replace Claim 7 with the following:
The information device according to claim 6, wherein the first logic is different for each component and for each type of user's operation on the component, and
in a case where a user operates a component displayed on the display of the at least one terminal device, the processor executes the first logic corresponding to the type of the operation of the component.

Replace Claim 10 with the following:
A terminal device which communicates with an information device for factory automation to be connected to at least one control device which controls an object, wherein the information device includes a memory device serving as a storage unit, which stores screen data corresponding to each screen to be displayed on the terminal device, the terminal device comprising:
a display capable of displaying a screen for remotely monitoring the at least one control device; and

wherein the screen includes one or more components placed on the screen,
a screen data for displaying the screen includes attributes of the respective components relating to display and the attributes of the respective components define at least one of display states of the respective components and functions of the respective components,
wherein the terminal device receives the screen data from the memory device of the information device to display the screen data on the display of the terminal device,
when the terminal device switches the screen of the display, the information device transmits a request for obtaining values of various variables to the at least one control device, and performs a first logic to determine attribute values of the attributes, and
in a case that the attribute values are changed and updated, the information device transmits an updating notification to the terminal device containing the attributes and the changed and updated attribute values, and the terminal device receives the attributes and the changed and updated attribute values of the respective components placed on the screen in the screen data from the information device to update the screen of the display,


when the terminal device initiates a screen switching event, the information device receives the screen switching event and performs a second logic to associated to the screen switching event, and then loads a screen data related to a new screen from the information device 

Replace Claim 14 with the following:
A non-transitory computer-readable recording medium that stores a program for causing a computer to execute a control method of controlling an information device for factory automation to be connected to at least one control device which controls an object, wherein the information device includes a memory device serving as a storage unit, which stores screen data corresponding to each  the control method comprising:
communicating with at least one terminal device having a display capable of displaying a screen for remotely monitoring the at least one control device, wherein the screen includes one or more components placed on the screen, the screen data for displaying the screen includes attributes of the respective components relating to display; and
controlling the information device in a manner that,
when the at least one terminal device switches the screen of the display, the information device transmits a request for obtaining values of various variables to the at least one control device, and performs a first logic to determine attribute values of the attributes, and
in a case that the attribute values are changed and updated, the information device transmits an updating notification containing the attributes and attribute values that are changed and updated to the at least one terminal device, and the at least one terminal device receives the attributes and the changed and updated attribute values of the respective components placed on the screen in the screen data from the information device to update the screen of the display,

when the at least one terminal device initiates a screen switching event, the information device receives the screen switching event and performs a second logic information device 

Replace Claim 15 with the following:
A non-transitory computer-readable recording medium that stores a program for causing a computer to execute a control method of a terminal device which communicates with an information device for factory automation to be connected to at least one control device which controls an object, wherein the information device includes a memory device serving as a storage unit, which 
wherein the terminal device comprises a display capable of displaying a screen for remotely monitoring the at least one control device,
the screen includes one or more components placed on the screen,
the screen data for displaying the screen includes attributes of the respective components relating to the display and the attributes of the respective components define at least one of display states of the respective components and functions of the respective components, and
the control method comprising:
switching displaying the screen on the display;
transmitting by the information device a request for obtaining values of various variables to the at least one control device, and performs a first logic to determine attribute values of the attributes; and
in a case that the attribute values are changed and updated, the information device transmits an updating notification containing the attributes and the changed and updated attribute values to the terminal device, and the terminal device receives the attributes and the changed and updated attribute ,
in a case that the attribute values are not changed and updated, the information device does not transmit the updating notification to the terminal device,
when the terminal device initiates a screen switching event, the information device receives the screen switching event and performs a second logic information device 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based upon a thorough searching of the prior art, no reference or obvious combination of references teaches the totality of features in claim 1.  More specifically, no reference has been found such that when a terminal device switches a screen, the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116